Title: To James Madison from John Montgomery, 4 August 1801 (Abstract)
From: Montgomery, John
To: Madison, James


4 August 1801, Alicante. Has just received JM’s letter of 21 May. Will comply with instructions, “and should the Squadron touch in here, I shall be happy in giving them every useful information and Support.”
 

   RC (DNA: RG 59, CD, Alicante, vol. 1). 2 pp.; in a clerk’s hand, signed by John Montgomery for Robert Montgomery; docketed by Wagner as received 3 Nov.


   A full transcription of this document has been added to the digital edition.
